Name: 92/390/EEC: Commission Decision of 2 July 1992 concerning animal health conditions and veterinary certification for imports of fresh meat from the Republic of Croatia
 Type: Decision_ENTSCHEID
 Subject Matter: health;  political geography;  animal product;  trade;  tariff policy
 Date Published: 1992-07-23

 Avis juridique important|31992D039092/390/EEC: Commission Decision of 2 July 1992 concerning animal health conditions and veterinary certification for imports of fresh meat from the Republic of Croatia Official Journal L 207 , 23/07/1992 P. 0053 - 0057 Finnish special edition: Chapter 3 Volume 43 P. 0148 Swedish special edition: Chapter 3 Volume 43 P. 0148 COMMISSION DECISION of 2 July 1992 concerning animal health conditions and veterinary certification for imports of fresh meat from the Republic of Croatia (92/390/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Council Regulation 3763/91/EEC (2), and in particular Article 16 thereof, Whereas it is necessary to lay down animal health conditions for imports of fresh meat from Croatia; Whereas, following a Community veterinary mission, it appears that the animal health situation in Croatia compares favourably with that in most of the Community countries, particularly as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities of Croatia have confirmed that Croatia has for at least 12 months been free from rinderpest, foot-and-mouth disease and that no vaccinations have been carried out against those diseases during that time; Whereas animals vaccinated against classical swine fever are present in Croatia; whereas therefore imports of fresh meat of the porcine species from this country should not be authorized; Whereas the responsible veterinary authorities of Croatia have undertaken to notify the Commission and the Member States, by telex or telegram, within 24 hours, of confirmation of the occurrence of any of the abovementioned diseases or the adoption of vaccination against them; Whereas animal health conditions and veterinary certification must be adapted in the light of the animal health situation in Croatia; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation of the following categories of fresh meat from Croatia: (a) fresh meat of domestic animals of the bovine, ovine or caprine species, conforming to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany the consignment; (b) fresh meat of domestic solipeds, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany the consignment. 2. Member States shall not authorize the importation of categories of fresh meat from Croatia other than those referred to in paragraph 1. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision shall apply from 1 July 1992. Article 4 This Decision is addressed to the Member States. Done at Brussels, 2 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 356, 24. 12. 1991, p. 1. ANNEX A ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the bovine, ovine and caprine species, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Republic of Croatia Ministry: Department: Reference: (Optional) I. Identification of meat Meat of: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold stores (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have remained in the territory of the Republic of Croatia for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days, and around which within a radius of 10 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth disease, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, qualification and title) (1) Fresh meat means all parts fit for human consumption from domestic solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries, the registration number should be given, for aircraft the flight number and for ships the name. (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine, ovine and caprine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries, the registration number should be given, for aircraft the flight number and for ships the name. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Republic of Croatia Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic solipeds Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold stores (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of the Republic of Croatia for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, qualification and title)